DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Currently, claims 1-2 are pending in the application.	
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/04/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  US10742991B2 
Claims 1-3 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No.  10742991 (Application No. 15/146005).
Instant Application: 17/686723: Claim 1
US10742991B2 : Claim 1
one or more memories storing instructions; and one or more processors configured to execute the instructions to: 
extract PCM block size information from a bitstream, the PCM block size information indicating a threshold (pcmCodingUnitSize) to be used at a PCM header parsing process;
A video decoding device comprising: 
one or more processors, the one or more processors configured to: extract PCM block size information from a bitstream, the PCM block size information indicating a threshold to be used at a subsequent PCM header parsing process;
determine the threshold (pcmCodingUnitSize) based on the extracted PCM block size information;
compute the threshold based on the PCM block size information;
parse a PCM header from the bitstream with respect to an encoded block, only when said encoded block is prediction mode of intra prediction and a block size of said encoded block is equal to or less than the determined threshold (pcmCodingUnitSize), the PCM header being information indicative of whether said encoded block is a block that has been encoded by PCM-encoding or not;
execute the parsing process of parsing a PCM header from the bitstream with respect to an encoded block, only when a block size of the encoded block is equal to or less than the computed threshold;
parse transformed data of a prediction error data of an image in the bitstream; 

parse transformed data of an image in the bitstream based on the PCM header; and
decode by PCM decoding PCM data of the image in the bitstream; and control an entropy decoding process and a PCM decoding process based on the parsed PCM header,
decode by PCM decoding PCM data of the image in the bitstream based on the PCM header.
wherein the one or more processors perform the decoding operation based on the prediction mode being intra prediction and based on the block size of the encoded block being equal to or less than the determined threshold (pcmCodingUnitSize).


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10742991B2.  Although the claims at issue are not identical, they are not patentably distinct from each other since claim 1 of the instant application is anticipated by claim 1 of US Patent No. US10742991B2.
Regarding Claim 2:
Independent claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 3 of the US Patent No. US10742991B2 with the same reason as claim 1 detailed as above. 
US Patent No.  US 11310510B2 
Claims 1-3 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No.  11310510 (Application No. 16/910288).
Instant Application: 17/686723: Claim 1
US 11310510 B2 : Claim 1
one or more memories storing instructions; and one or more processors configured to execute the instructions to: 
extract PCM block size information from a bitstream, the PCM block size information indicating a threshold (pcmCodingUnitSize) to be used at a PCM header parsing process;
one or more memories storing instructions; and
one or more processors configured to execute the instructions to:
extract PCM block size information from a bitstream, the PCM block size information indicating a threshold (pcmCodingUnitSize) to be used at a PCM header parsing process;
determine the threshold (pcmCodingUnitSize) based on the extracted PCM block size information;
determine the threshold (pcmCodingUnitSize) based on the extracted PCM block size information;
parse a PCM header from the bitstream with respect to an encoded block, only when said encoded block is prediction mode of intra prediction and a block size of said encoded block is equal to or less than the determined threshold (pcmCodingUnitSize), the PCM header being information indicative of whether said encoded block is a block that has been encoded by PCM-encoding or not;
        parse a PCM header from the bitstream with respect to an encoded block, only when said encoded block is prediction mode of intra prediction and a block size of said encoded block is equal to or greater than the determined threshold (pcmCodingUnitSize), the PCM header being information indicative of whether said encoded block is a block that has been encoded by PCM-encoding or not;
parse transformed data of a prediction error data of an image in the bitstream; 
parse transformed data of a prediction error data of an image in the bitstream;
decode by PCM decoding PCM data of the image in the bitstream; and
 control an entropy decoding process and a PCM decoding process based on the parsed PCM header,
decode by PCM decoding PCM data of the image in the bitstream; and 
control an entropy decoding process and a PCM decoding process based on the parsed PCM header,
wherein the one or more processors perform the decoding operation based on the prediction mode being intra prediction and based on the block size of the encoded block being equal to or less than the determined threshold (pcmCodingUnitSize).
             wherein the one or more processors perform the decoding operation based on the prediction mode being intra prediction and based on the block size of the encoded block being equal to or greater than the determined threshold (pcmCodingUnitSize).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US11310510 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other since claim 1 of the instant application is anticipated by claim 1 of US Patent No. US11310510 B2.
Regarding Claim 2:
Independent claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 3 of the US Patent No. US11310510 B2 with the same reason as claim 1 detailed as above. 
Co-Pending Application No. 17/686727
Claims 1-2 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of co-pending Application No. 17/686727.
Claim 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of co-pending Application No. 17/686727.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487